Citation Nr: 0731698	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-04 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1. Entitlement to a rating in excess of 10 percent for 
service-connected shin splints, left leg.

2. Entitlement to a rating in excess of 10 percent for 
service-connected shin splints, right leg.

3. Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral shin 
splints.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  Subsequently, in the November 
2005 supplemental statement of the case, the RO assigned a 10 
percent evaluation for shin splints for each leg, effective 
June 27, 2002.  However, although the veteran has been 
assigned a higher rating, it is still less than the maximum 
benefit available; therefore, her appeal is still pending.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board observes that the veteran requested a personal 
hearing before a Veteran's Law Judge, sitting at the RO.  
This hearing was scheduled in March 2007 and rescheduled at 
the veteran's request for August 2007.  The veteran then 
failed to attend the August 2007 hearing.  As no further 
communication has been received from her regarding a hearing 
on this appeal, the Board considers the veteran's hearing 
request to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2007).


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims.

2. Right shin splints and left shin splints are manifested by 
subjective complaints of constant pain in the lower legs, 
with a feeling like the bones are cracking and tingling when 
the legs swell; some stiffness and weakness, but no heat, 
redness, or locking; flare-ups every two weeks that will last 
for 2 to 3 nights, requiring soaking in hot water 2 to 3 
times per night; additional treatment with elevation, ice, 
and up to three over the counter Aleve in one night; and no 
use of crutches, a cane, or a brace; and objective evidence 
of exquisite tenderness to palpation diffusely from the knee 
to the ankle anteriomedially, laterally, proximally, and 
distally; tenderness to palpation along the entire crust of 
the tibia anteriorly and posterior medially; neurological 
evaluation and pulses within normal limits; soft 
compartments; passive range of motion of the bilateral ankles 
of 0 to 25 degrees in dorsiflexion and 0 to 40 degrees in 
plantar flexion; active range of motion of the bilateral 
ankles in dorsiflexion of 0 to 20 degrees and plantar flexion 
of 0 to 40 degrees; pain to the ankles on all planes of 
motion; weakness and pain, but no loss of motion on 
repetitive motion; increased range of motion of the left 
ankle with repetition; intact sensation in the bilateral 
lower extremities; no clonus; down Babinski; reflexes at 2+ 
in bilateral knees and ankles; positive Waddell's 
bilaterally; negative Lashgue sign bilaterally; and no 
observed incoordination, lack of endurance, or fatigue on 
repetitive motion. 

3. A back disorder is not etiologically related to service-
connected bilateral shin splints.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 10 
percent for service-connected shin splints, left leg have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5299-5262 (2007).

2. The criteria for a rating in excess of 10 percent for 
service-connected shin splints, right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5262 (2007).

3. The veteran's back disorder is not proximately due to, or 
the result of, service-connected bilateral shin splints.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a phone call to notify her in accordance with 
VCAA in July 2002, prior to the initial unfavorable AOJ 
decision issued in November 2002.  A VCAA notification letter 
was sent in March 2005.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection and increased ratings, the Board observes that the 
phone call in July 2002 and the letter in March 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection; how VA would assist her in developing her 
claims; and her and VA's obligations in providing such 
evidence for consideration.  However, only the March 2005 
VCAA notice informed the veteran of the evidence necessary to 
establish an increased rating and of the Pelegrini "fourth 
element," i.e., to provide any evidence in her possession 
that pertains to the claims.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The July 2002 phone call and March 2005 letter 
informed her that additional information or evidence was 
needed to support her claims, and asked her to send the 
information or evidence to VA and provided examples of the 
types of evidence that could be submitted.  Therefore, the 
Board finds that a reasonable person could be expected to 
understand that she should submit any relevant evidence 
during the development of the claims.  

Further, with regard to the veteran's increased rating claim, 
the Board observes that, subsequent to the issuance of the 
fully compliant March 2005 notice, the veteran's claim was 
readjudicated, such that she had opportunity to respond to 
the remedial notice.  For these reasons, the Board concludes 
that the failure to provide a fully VCAA compliant notice was 
harmless with regard to both her increased rating and service 
connection claims, and that to decide the appeal would not be 
prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, an April 2006 letter advised the veteran 
of the evidence necessary to establish entitlement to a 
disability rating and an effective date for the disabilities 
on appeal.  Despite the inadequate timing of the notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to her in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes herein that the 
preponderance of the evidence is against the veteran's 
increased rating and secondary service connection claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing her 
with a VA examination.  The veteran's service medical 
records, private medical records, VA treatment records, and 
October 2002, May 2005, and September 2005 VA examination 
reports were reviewed by both the AOJ and the Board in 
connection with adjudication of her claims.  Therefore, the 
veteran has not adequately identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of her claims. 

Additionally, the veteran was afforded VA examinations in 
October 2002, May 2005, and September 2005 in order to 
adjudicate her secondary service connection and increased 
rating claims.  Based on these facts, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the veteran's claims without further development.  
Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
A. Increased rating claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected bilateral shin splints.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
In rating musculoskeletal disabilities, the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Service connection was granted for chronic bilateral 
recurrent anterior compartment syndrome in May 1990, with a 
noncompensable rating evaluation assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5237 (1990), effective February 
3, 1990.  Thereafter, in June 2002, the veteran filed a claim 
for an increased rating for her bilateral leg disabilities.  
An increased rating was initially denied in a November 2002 
rating decision, now on appeal.  Subsequently, in the 
November 2005 supplemental statement of the case, the RO 
reassigned the veteran's bilateral leg disorders to 
Diagnostic Code 5299-5262, impairment of the tibia and 
fibula, and increased her rating evaluation to 10 percent for 
each leg.  

As there is no diagnostic code directly relevant to the 
veteran's disability, rating has been done by analogy to a 
Diagnostic Code whose criteria closely approximate the 
veteran's disability.  Under Diagnostic Code 5262, impairment 
of the tibia and fibula, malunion of the two bones with 
slight knee or ankle disability warrants a 10 percent rating.  
Malunion of the two bones with moderate knee or ankle 
disability warrants a rating of 20 percent.  Malunion of the 
two bones with marked knee or ankle disability warrants a 
rating of 30 percent.  Nonunion of the tibia and fibula, with 
loose motion, requiring a brace, is assigned a 40 percent 
rating.  The Board observes that the words "slight," 
"moderate" and "marked" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Under Diagnostic Code 5271, limitation of motion of the 
ankle, a 10 percent rating is assigned for moderate 
limitation of motion.  Marked limitation of motion warrants a 
20 percent rating.

At the October 2002 VA examination, the veteran presented 
with subjective complaints of daily pain with an increase in 
symptoms when she has been on her feet for an hour or two.  
She described right more than left-sided symptoms, on both 
sides diffuse to the lower legs primarily anteriorly 
occasionally radiating up to the knee.  The veteran denied 
the use of a cane, braces, or crutches.  Objectively, the 
examiner found examination of both lower extremities to be 
nonfocal with exquisite tenderness to palpation diffusely 
from the knee to the ankle anteriomedially, laterally, 
proximally, and distally.  Tenderness to palpation along the 
entire crust of the tibia anteriorly and posterior medially 
was also noted.  Neurological evaluation and pulses were 
within normal limits, and her compartments were soft.  X-rays 
showed no abnormalities.  The examiner diagnosed bilateral 
lower extremity pain, subjective, with history of chronic 
bilateral recurrent anterior compartment syndrome.  
Additionally, the examiner remarked that the veteran's 
clinical picture does not support a diagnosis of chronic 
bilateral recurrent anterior compartment syndrome, and 
indicated that the fact that the veteran was so exquisitely 
tender to palpation throughout both lower extremities with no 
focal findings, particularly over the anterior compartment 
suggested that there were other processes operative at the 
time, though lack of joint pain indicated there were no 
systemic processes or syndromes.
The Board observes that the veteran was afforded a VA 
examination in May 2005.  However, at that time the examiner 
indicated that a conclusion could not be reached and 
requested the file be sent back as soon as possible for 
rheumatological consultation.  As another examination was 
performed in September 2005, discussed below, the Board 
determines that in-depth discussion of the May 2005 findings 
is not necessary.  

At the September 2005 VA examination, the veteran had 
subjective complaints of constant pain in her lower legs, 
stating that it feels like the bones are cracking and that 
there is tingling when the legs swell.  She also indicated 
that there was some stiffness and weakness, but no heat, 
redness, or locking.  The veteran stated that she has flare-
ups every two weeks that will last for 2 to 3 nights, and 
that she woke 2 to 3 times each night to soak her legs in hot 
water.  Additionally, she treated the symptoms with 
elevation, ice, and up to three over-the-counter Aleve in one 
night.  She denied the use of crutches, a cane, or a brace.

Objectively, the examiner found soft subcutaneous tissue 
bilaterally to the anterior compartments, with diffuse 
tenderness to palpation and tenderness just above the ankle 
joint lines bilaterally.  No edema effusion, instability, 
redness, heat, or abnormal movement was noted.  Passive range 
of motion of the bilateral ankles was 0 to 25 degrees in 
dorsiflexion and 0 to 40 degrees in plantar flexion.  Active 
range of motion of the bilateral ankles was dorsiflexion of 0 
to 5 degrees and plantar flexion of 0 to 20 degrees.  Pain to 
the ankles on all planes of motion and weakness was noted, as 
well as pain and weakness on repetitive motion.  However, no 
incoordination, lack of endurance, fatigue, or loss of range 
of motion on repetitive motion was observed.  Additionally, 
range of motion of the left ankle increased by 20 degrees in 
dorsiflexion with repetitive motion.  Sensation in the 
bilateral lower extremities was intact, and there was no 
clonus, Babinski was down, reflexes were at 2+ in bilateral 
knees and ankles, Waddell's was positive, and Lashgue sign 
was negative bilaterally.  The examiner diagnosed shin 
splints to a moderate degree and indicated that the veteran 
does not have compartment syndrome of the legs.  Further, the 
examiner stated that compartment syndrome is a limb 
threatening condition requiring immediate surgical attention.

The Board has first considered a higher rating for shin 
splints of each leg under the assigned Diagnostic Code 5262; 
however, as the veteran does not exhibit moderate or marked 
knee or ankle disability or nonunion of the tibia and fibula, 
requiring a brace, the preponderance of the evidence is 
against a higher rating under Diagnostic Code 5262.

Additionally, the Board determines that a higher rating is 
not warranted under Diagnostic Code 5271.   Normal range of 
motion of the ankle is from 0 to 20 degrees dorsiflexion and 
from 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, 
Plate II.  Although at the September 2005 VA examination, the 
veteran demonstrated active range of motion to only 5 degrees 
dorsiflexion and 20 degrees plantar flexion, range of motion 
increased by 20 degrees in the left ankle with repetition.  
Further, the veteran has passive range of motion of 
dorsiflexion to at least 20 degrees and plantar flexion to 40 
degrees.  The Board determines that, considering all 
circumstances, to include no indication that motion is 
limited excessively due to pain, weakness, fatigue, or 
incoordination, the veteran's limitation of plantar flexion 
and dorsiflexion does not equal more than a moderate 
limitation.  In addition, as any limitation of motion 
associated with the veteran's bilateral leg disabilities has 
been contemplated in the 10 percent rating already assigned 
by analogy to Diagnostic Code 5262, a separate rating under 
Diagnostic Code 5271 would be pyramiding.

The Board has also considered the effects of pain on the 
functional impairment resulting from the veteran's bilateral 
leg disabilities.  However, the Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected bilateral shin splints are contemplated in the 10 
percent rating assigned for each leg by the RO under 
Diagnostic Code 5299-5262.  There is no indication that pain, 
due to the veteran's leg disabilities, has caused functional 
loss greater than that contemplated by the 10 percent 
evaluation assigned for each leg.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the veteran exhibits no 
symptomology specific to the knee joint.  Therefore, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, and 
5263, pertaining to ankylosis of the knee, other impairment 
of the knee due to subluxation or lateral instability, 
removal of cartilage, symptomatic dislocation of the 
semilunar cartilage, limitation of flexion of the leg, 
limitation of extension of the leg, and genu recurvatum, 
respectively, are not applicable.  Additionally, with regard 
to the ankle, no symptomology related to ankylosis of the 
ankle, ankylosis of the subastragular or tarsal joint, 
malunion of the os calcis or astragalus, or astragalectomy is 
present.  Thus, rating under Diagnostic Codes 5270, 5272, 
5273, and 5274, respectively, is not warranted.  Accordingly, 
the Board concludes that a review of the record fails to 
reveal any additional functional impairment associated with 
the veteran's bilateral shin splints, so as to warrant 
application of alternate rating codes.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected left shin splints or 
right shin splints present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The Board notes the opinion of 
Dr. K. G., who states that the veteran is in constant pain 
due to her anterior bilateral compartment syndrome, and that 
she is therefore, unable to hold permanent employment.  
However, Dr. K. G. does not provide treatment records for the 
veteran or a rationale for this opinion; therefore, the Board 
affords it no probative weight in considering extraschedular 
ratings for the veteran's service-connected disabilities.  
Further, the objective medical evidence of record shows that 
manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

B. Secondary service connection claim

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)	Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that 
is proximately due to or the result of a 
service-connected disease or injury, and not 
due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence establishing 
the current level of severity of the 
nonservice-connected disease or injury.  The 
rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of 
aggravation by deducting the baseline level 
of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

The Board notes that the March 2005 VCAA letter advised the 
veteran that she should submit evidence of a relationship 
between her back disorder and her bilateral shin splints, and 
that VA will not consider temporary flare-ups to be 
aggravation, unless the underlying condition, contrasted by 
symptoms, has gotten worse.  (emphasis added)  Thus, the 
Board finds that the veteran was aware that the evidence must 
show that her bilateral shin splints had caused an increase 
in severity of her back disorder.  Therefore, there is no 
prejudice in the Board considering the regulation changes in 
adjudicating the veteran's secondary service connection 
claim.  See Bernard, supra at 393-94.

Medical records show that the veteran has current diagnoses 
of lumbosacral strain of a moderate severity and bilateral 
shin splints of a moderate degree.  The veteran has been 
treated for bilateral shin splints since June 1986.  The 
first medical evidence of record addressing a back disorder 
is the report from the May 2005 VA examination, at which she 
was examined with regard to her bilateral shin splints and 
her back disorder.  She was diagnosed with lumbosacral strain 
at the September 2005 VA examination.

However, although a back disorder was diagnosed decades after 
the bilateral shin splints, there is no medical evidence or 
opinion indicating that the veteran's back disorder is a 
result of, or was aggravated by, her bilateral shin splints.  
Specifically, the September 2005 VA examiner stated that 
lumbosacral strain is not caused by or a result of shin 
splints.  Moreover, the Board notes that at this examination, 
the veteran stated that the back pain started in 2004 after 
she fell out of a chair. 

Thus, the only evidence of record that the veteran's back 
disorder is secondary to her bilateral shin splints is her 
own contentions.  However, this is not competent evidence, as 
laypersons are competent to speak only to symptomology when 
the symptoms are readily observable.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence connecting the veteran's back disorder 
to her service-connected bilateral shin splints, the Board 
concludes that secondary service connection is not warranted.  
Therefore, her claim must be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to a 
rating in excess of 10 percent for shin splints, left leg, 
and 10 percent for shin splints, right leg, and for secondary 
service connection for a back disorder.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and her increased rating and secondary service 
connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected shin splints, left leg is denied.

Entitlement to a rating in excess of 10 percent for service-
connected shin splints, right leg is denied.

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected bilateral shin 
splints is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


